FINANCIAL INVESTORS TRUST ALPS/Red Rocks Listed Private Equity Fund (the “Fund”) SUPPLEMENT DATED SEPTEMBER 20, 2 FEBRUARY 28, 2017, AS SUPPLEMENTED Effective immediately, the third sentence in the first paragraph in the sub-section “Investment Minimums” under the section titled “BUYING, EXCHANGING AND REDEEMING SHARES” of the Fund’s Prospectus is deleted and replaced with the following: The minimum investment in Class I shares is $1,000,000, except for the Class I shares of the ALPS | Metis Global Micro Cap Value Fund and the ALPS | Red Rocks Listed Private Equity Fund which have an investment minimum of $100,000. INVESTORS SHOULD RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
